 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Guadalupe Garcia Cortez,                        No. CV-18-03362-PHX-DJH
10                Petitioner,                        ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                  Respondents.
14
15          This matter is before the Court on Petitioner’s Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (“Petition”) (Doc. 1) and the Report and Recommendation

17   (“R&R”) (Doc. 12) issued by United States Magistrate Judge Camille D. Bibles.
18          After consideration of the issues raised in the Petition, Judge Bibles concluded in

19   her R&R that the Petition was untimely.         She further found that Petitioner had

20   procedurally defaulted his federal habeas claim in the state courts, and had not
21   established cause for or prejudice arising from his procedural default, or that he had
22   asserted his factual innocence of the crime for which he was convicted. (Id. at 13).

23   Accordingly, Judge Bibles recommends the Petition be denied. (Id.).

24          Judge Bibles advised the parties that they had fourteen days to file objections and

25   that the failure to timely do so “may result in the acceptance of the Report and

26   Recommendation by the District Court without further review.” (Id. at 13-14) (citing
27   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)). Petitioner
28   has not filed an objection and the time to do so has expired. Respondents have also not
 1   filed an objection. Absent any objections, the Court is not required to review the findings
 2   and recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (noting
 3   that the relevant provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1), “does
 4   not on its face require any review at all . . . of any issue that is not the subject of an
 5   objection.”); Reyna-Tapia, 328 F.3d at 1121 (same); Fed.R.Civ.P. 72(b)(3) (“The district
 6   judge must determine de novo any part of the magistrate judge’s disposition that has been
 7   properly objected to.”).
 8          Nonetheless, the Court has reviewed Judge Bibles’s well-reasoned R&R and
 9   agrees with its findings and recommendations. The Court will, therefore, accept the R&R
10   and dismiss the Petition. See 28 U.S.C. § 636(b)(1) (“A judge of the court may accept,
11   reject, or modify, in whole or in part, the findings or recommendations made by the
12   magistrate judge.”); Fed.R.Civ.P. 72(b)(3) (same).
13          Accordingly, IT IS ORDERED that Magistrate Judge Bibles’s Report and
14   Recommendation (Doc. 12) is ACCEPTED and ADOPTED as the Order of this Court.
15          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED.
17          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
18   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
19   on appeal are DENIED because dismissal of the Petitioner is justified by a plain
20   procedural bar and reasonable jurists would not find the ruling debatable, nor has he
21   made a substantial showing of the denial of a constitutional right.
22          IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this
23   action and enter judgment accordingly.
24          Dated this 7th day of January, 2020.
25
26                                                 Honorable Diane J. Humetewa
27                                                 United States District Judge

28


                                                 -2-
